 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 1 of 15 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION

                                  CASE NO.

DORA WILLIAMSON DENICOLA,

      Plaintiff,                       LOWER CASE NO.: 21-CA-000560

v.

WAL-MART STORES EAST, LP,

      Defendant.
____________________________/

       WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL
         WITH INCORPORATED MEMORANDUM OF LAW

      Defendant, WALMART STORES EAST, LP (hereinafter, “WALMART”),

by and through undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441

and 1446(b)(1), and Rule 81(c) of the Federal Rules of Civil Procedure, hereby

gives notice of the removal of this case from the Circuit Court of the Fifth

Judicial Circuit, in and for Lake County, Florida to the United States District

Court for the Middle District of Florida, Ocala Division, with full reservation

of rights, exceptions and defenses. As grounds for this Notice of Removal,

WALMART states the following:

                     I.    FACTUAL BACKGROUND

      1.    This removal is based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1) and 1441 with an amount in controversy exceeding the sum of
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 2 of 15 PageID 2




$75,000.00, exclusive of interest and costs.

      2.    On or about April 2, 2021, Plaintiff, DORA WILLIAMSON

DENICOLA (hereinafter, “Plaintiff”), commenced a civil action against

WALMART in the Fifth Judicial Circuit Court in and for Lake County, Florida,

styled Dora Williamson DeNicola v. Wal-Mart Stores East, LP, and bearing

Case No. 2021-CA-000560. [A true and correct copy of Plaintiff’s Complaint is

attached hereto as Exhibit “A”].

      3.    WALMART, through counsel, accepted service of Plaintiff’s

Complaint on April 9, 2021.

      4.    Plaintiff subsequently filed an Amended Complaint on April 28,

2021. [A true and correct copy of the Amended Complaint is attached hereto

as composite Exhibit “B”]

      5.    Plaintiff’s Amended Complaint asserts a single count of negligence

against WALMART. [See Ex. B, ¶¶ 7-10]. Specifically, Plaintiff alleges that,

on July 17, 2019, Plaintiff was injured when she slipped and fell in liquid

detergent at Walmart Store No. 800 located at 2501 Citrus Blvd., Leesburg,

Lake County, Florida.     [See Ex. B, ¶¶ 4-6, 9].   Plaintiff alleges that she

sustained serious, continuing and permanent injuries as result of the accident.

[See Ex. B, ¶ 10].

      6.    Plaintiff alleges that WALMART breached its various duties owed

to her including the duty to maintain the premises in a reasonably safe manner


                                       2
    Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 3 of 15 PageID 3




and warn her of an alleged dangerous condition which existed on the premises.

[See Ex. B, ¶ 9].

          7.   According to Plaintiff’s Amended Complaint, the amount in

controversy exceeds the $75,000 jurisdictional threshold of this Court.

Further, Plaintiff’s Complaint specifically alleges that Plaintiff sustained

serious and permanent injuries and damages from the subject accident that

exceed the circuit court’s jurisdictional minimum. [See Ex. B, ¶¶ 1 & 10].

          8.   Furthermore, on October 16, 2020, prior to commencement of this

lawsuit, Plaintiff submitted a $1,000,000.00 pre-suit demand letter (“Demand

Letter”), which indicated that Plaintiff incurred a total of $173,490.38 in

past medical expenses in connection with the subject accident. Based on

Plaintiff’s alleged injuries and medical bills incurred (as of the date of the

Demand Letter), Plaintiff offered to settle her claim for one million dollars

($1,000,000.00). [A true and correct copy of Plaintiff’s Demand Letter and

attached Medical Records/Bills are attached hereto as composite Exhibit

“C”]. 1

          9.   Additionally, Plaintiff is a resident of Lady Lake, Lake County,




1 WALMART has not filed the entire complement of medical records which Plaintiff
submitted with her pre-suit demand letter in order to protect Plaintiff’s personal
information pursuant to the Court’s Administrative Procedures, 6B. Should the
Court wish to see these documents, WALMART can provide same for an in camera
inspection.


                                        3
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 4 of 15 PageID 4




Florida, and is a citizen of the State of Florida for purposes of diversity

jurisdiction. [See Ex. B, ¶ 2; Ex. C, at pp. 11, 21, 28, 31-36, 38-49, and 51; and

Plaintiff’s Customer Incident Report attached hereto as Exhibit “D”].

      10.   WALMART is a corporation organized and existing under the laws

of Delaware, with its principal place of business in Arkansas. [See public

filings maintained by the Florida Division of Corporations attached hereto as

Exhibit “E”]

      11.   This matter is therefore removable based on diversity of

citizenship of the parties, and because the amount in controversy is in excess

of $75,000.00, exclusive of interest, attorneys’ fees, and costs.

      12.   In accordance with 28 U.S.C. § 1446(b)(3), this Notice of Removal

is filed within thirty (30) days after WALMART’S acceptance of service of

Plaintiff’s Complaint. [See Ex. B].      Therefore, the Notice is timely filed

pursuant to 28 U.S.C. § 1446(b).

      13.   A true and correct copy of all process, pleadings, and other papers

and/or exhibits of every kind filed with the state court in this action, along with

a docket sheet from the Clerk of Court, are attached hereto as composite

Exhibit “F” as required by 28 U.S.C. § 1446(a).

      14.   Following the filing of this Notice of Removal with this Court,

WALMART will file a Notice of Filing Notice of Removal pursuant to 28 U.S.C.

§ 1446(d) with the state court where this action is pending and will give written


                                        4
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 5 of 15 PageID 5




notice thereof to all parties.

      15.    WALMART reserves the right to raise all defenses and objections

in this action after the action is removed to this Court.

                         II.     REMOVAL IS TIMELY

      16.    In accordance with 28 U.S.C. § 1446(b)(1), WALMART files this

Notice of Removal within thirty (30) days of its acceptance of service of

Plaintiff’s Complaint. Plaintiff’s Complaint is the initial pleading setting forth

the claim for relief upon which Plaintiff’s action is based. The thirty (30) day

period commenced on April 9, 2021, when Defendant, though counsel, agreed

to accept service of Plaintiff’s initial Complaint. See Murphy Bros. v. Michetti

Pipe Stringing, 526 U.S. 344, 354, 119 S. Ct. 1322, 1329 (1999).

      17.    Further, prior to Defendant accepting service of Plaintiff’s

Complaint, Plaintiff submitted a Demand Letter outlining Plaintiff’s claimed

injuries and damages, including Plaintiff’s incurred medical expenses arising

from her October 16, 2020, accident. [See Ex. C].

      18.    Venue is proper in this Court because the Fifth Judicial Circuit

where Plaintiff filed her state court Complaint is located in Lake County,

Florida, which is located within the United States District Court for the Middle

District of Florida, Ocala Division.




                                        5
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 6 of 15 PageID 6




   III.     THERE IS COMPLETE DIVERSITY AMONGST THE PARTIES

      19.     The above described action is one in which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332 and is one which may be

removed to this Court by WALMART, pursuant to 28 U.S.C. §§ 1441 and 1446,

in that:

              A.    This is an action between citizens of different states; and

              B.    This is a civil action in which the amount of the controversy
                    exceeds the sum or value of $75,000.00, exclusive of interest
                    and costs.
See 28 U.S.C. § 1332(a).

      A.      Citizenship of Plaintiff, DORA WILLIAMSON DENICOLA

      20.     Plaintiff’s Amended Complaint specifically alleges that she is a

“resident of Lake County, Florida.” [See Ex. B, ¶ 2].

      21.     Additionally, Plaintiff’s medical records and Customer Incident

Report indicate that Plaintiff is a resident and citizen of the State of Florida.

[See Ex. C, at pp. 11, 21, 28, 31-36, 38-49, and 51; and Ex. D].

      22.     “It is well established that a party’s residence is prima facie

evidence of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a

party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp.,

2009 WL 1532129, *3 (S.D. Fla. June 1, 2009).

      23.     Plaintiff’s Lake County residence is prima facie evidence of her




                                         6
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 7 of 15 PageID 7




domicile which is equivalent to citizenship for purposes of establishing

diversity in this case. See Katz, 2009 WL 1532129 at *3.

      B.    Citizenship of WALMART

      24.   WALMART is not a citizen of the State of Florida for diversity

purposes in that it is not incorporated under the laws of the State of Florida

and because it does not have a principal place of business in Florida.

      25.   Wal-Mart Stores East, L.P., is a Delaware limited partnership, of

which WSE Management, LLC is the general partner, and WSE Investment,

LLC is the limited partner. These are the only partners of Wal-Mart Stores

East, L.P. WSE Management, LLC and WSE Investment, LLC were at the

time of the filing of the Complaint, and still are, Delaware Limited liability

companies. The sole member of WSE Management, LLC and WSE Investment,

LLC is Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.), an

Arkansas limited liability company whose parent company is Wal-Mart Stores,

Inc. Wal-Mart Stores, Inc., is and was at the time of filing the Complaint, an

incorporated entity under the laws of the State of Delaware. The principal

place of business for all entities mentioned is Bentonville, Arkansas. At no

time material has Wal-Mart Stores East, L.P., or its general or limited

partners, been a citizen of Florida. [See Florida Department of State, Division

of Corporations, Detail by Entity Name, attached hereto as Ex. E].

      26.   A corporation is deemed a citizen of the state in which it is


                                       7
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 8 of 15 PageID 8




incorporated and in which its principal place of business is located. 28 U.S.C.

§ 1332(c). See Advanced Construction and Renovation, Inc. v. Mt. Hawley Ins.

Co., 2018 WL 797073 at *2 (S.D. Fla. Feb. 9, 2018) (“For purposes of diversity

jurisdiction, a corporation shall be deemed to be a citizen of every state by

which it has been incorporated and of the state where it has its principal place

of business.”). Accordingly, in the present action, complete diversity exists

between the parties pursuant to 28 U.S.C. § 1332.

                   IV.    AMOUNT IN CONTROVERSY

      27.    Furthermore, the statutory requirement that the amount in

controversy exceeds $75,000, exclusive of interest and costs, has been satisfied

because Plaintiff seeks damages that exceed the minimum jurisdictional

threshold.

      28.    Here, Plaintiff’s Amended Complaint alleges that she sustained

serious and permanent injuries and damages from the subject accident that

exceed the Circuit Court’s $30,000 jurisdictional minimum. [See Ex. B, ¶¶ 1 &

10]. While the Amended Complaint does not specify an amount in controversy,

it is clear from Plaintiff’s Demand Letter that her claimed damages exceed this

Court’s jurisdictional minimum of $75,000.00. See Katz, 2009 WL 1532129, at

*4 (S.D. Fla. June 1, 2009) (holding that the defendant met its jurisdictional

burden of establishing the amount in controversy based on information

received from the plaintiffs in the pre-suit demand package); Mick v. De Vilbiss


                                       8
 Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 9 of 15 PageID 9




Air Power Co., 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (finding that

pre-suit settlement demand letters are competent evidence of the amount in

controversy).

      29.    Where, as here, the Plaintiff makes “an unspecified demand for

damages     in   state   court,   a removing   defendant    must   prove   by   a

preponderance of the evidence that the amount in controversy more likely

than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS Dealer

Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) (emphasis added); see also,

Williams v. Best Buy Co., 269 F. 3d 1316, 1319 (11th Cir. 2001).

      30.    “In the Eleventh Circuit, a district court may consider the

complaint and any later received paper from the plaintiff as well as the notice

of removal and accompanying documents when deciding upon a motion to

remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery

v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

“Additionally, a district court may consider evidence outside of the removal

petition if the facts therein existed at the time of removal.” Id (citing Williams

v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v.

Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

pre-suit settlement offers and demands may be considered in evaluating

whether a case has been properly removed.” Id.

      31.    Plaintiff’s itemized and specifically detailed Demand Letter


                                        9
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 10 of 15 PageID 10




establishes that the amount in controversy exceeds the $75,000.00

jurisdictional minimum. Specifically, Plaintiff’s Demand Letter, including the

medical records attached to the demand, indicate that Plaintiff’s past medical

bills alone total $173,490.38, and were itemized as follows:




[See Ex. C, at pg. 7].

      32.    Further, based on Plaintiff’s alleged injuries and medical bills,

Plaintiff estimated her damages in the present matter to be at least one

millions dollars ($1,000,000.00). [See Ex. C]. Additionally, Plaintiff’s Amended

Complaint alleges damages for bodily injury, disability, disfigurement, mental

anguish and pain, loss of earnings, loss of ability to earn money, aggravation

of a previously existing conditions, and substantial medical expenses for past

treatment and anticipated future treatments. [See Ex. B, ¶ 10].

      33.    Plaintiff’s representations sufficiently and conclusively establish


                                       10
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 11 of 15 PageID 11




by a preponderance of the evidence that the amount in controversy exceeds the

requisite $75,000.00 jurisdictional minimum for this Court to retain

jurisdiction.

      34.   District courts have consistently held that the amount in

controversy is satisfied by a showing that a plaintiff’s pre-suit demand letter

demonstrates the plaintiff’s past medical bills exceed $75,000.00. For instance,

in Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D. Fla. 2010), the

Middle District determined that the defendant established the amount in

controversy exceeded the $75,000 jurisdictional minimum because the

plaintiff’s medical bills exceeded $108,000.00 and plaintiff alleged that her

injuries were permanent and she would seek recovery of future medical

expenses and pain and suffering.        Id.   The court found the defendant

established complete diversity and that the amount in controversy exceeded

the jurisdictional threshold; therefore, the court denied the plaintiff’s motion

to remand. Id. at *5.

      35.   Similarly, in Katz v. J.C. Penney Corp., the district court concluded

that the removing defendant properly established the amount in controversy

by addressing information received from plaintiff’s pre-suit demand package.

Katz, 2009 WL 1532129 at 4. The Court specifically noted it was persuaded

that the pre-suit demand package reflected an “honest assessment” of damages

by plaintiff because, like Plaintiff’s Demand Letter in this case, it was based


                                      11
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 12 of 15 PageID 12




on medical records provided by the plaintiff. Id.

      36.   Additionally, in Wilson v. Target Corp., the plaintiff submitted a

pre-suit demand letter indicating she had incurred over $100,000.00 in past

medical expenses and would incur an additional $1,000,000.00 in future

medical expenses as a result of her accident. Wilson v. Target Corp., 2010 WL

3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint did not

specify the exact amount in controversy, but only plead that her damages were

in excess of $15,000, the court denied plaintiff’s motion to remand finding that

plaintiff’s pre-suit demand letter and unspecified damages in her complaint

were sufficient to demonstrate by a preponderance of the evidence that the

amount in controversy exceeded $75,000.00. Id.

      37.   In the instant matter, Plaintiff’s Demand Letter, which specifies

that Plaintiff’s past medical expenses exceed $173,000.00, is an honest

assessment of her claimed damages in the present matter that is based on the

following: (1) Plaintiff’s medical records and bills attached to the Demand

Letter; (2) Plaintiff’s alleged injuries, which include disc herniation at multiple

levels of her cervical and lumbar spine; (3) epidural steroid injections in her

cervical and lumbar spine; (4) medial branch block injection in her lumbar

spine; (5) right shoulder arthroscopic surgery to repair her rotator cuff and

supraspinatus and infraspinatus tendon tear; and (6) Plaintiff’s alleged need

for future medical care, all of which exceed this Court’s $75,000 jurisdictional


                                        12
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 13 of 15 PageID 13




threshold. [See Ex. C].

      38.   Therefore, the evidence demonstrates that Plaintiff’s claimed

damages in the present case far exceed $75,000. Accordingly, WALMART has

shown by a preponderance of the evidence that the amount in controversy

exceeds the Court’s jurisdictional minimum, thus rendering removal proper.

                            V.    CONCLUSION

      This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

because there exists complete diversity in this matter as the Plaintiff and

WALMART are citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. Accordingly, original

jurisdiction of this matter is vested in this Court and WALMART respectfully

requests that this action proceed in this Court as a matter properly removed.

      WHEREFORE,          Defendant,   WAL-MART          STORES   EAST,    LP,

respectfully requests that this action currently pending in the Circuit Court

for Lake County, Florida be removed to the United States District Court for

the Middle District of Florida, Ocala Division, and that this Court assume full

jurisdiction over the cause herein as provided by law.

                  [SIGNATURE ON FOLLOWING PAGE]




                                       13
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 14 of 15 PageID 14




      Respectfully submitted on this 10th day of May, 2021.

                              /s/Michael T. Relihan
                              JERRY D. HAMILTON
                              Florida Bar No.: 970700
                              jhamilton@hamiltonmillerlaw.com
                              GEORGE H. FEATHERSTONE
                              Florida Bar No.: 0624306
                              gfeatherstone@hamiltonmillerlaw.com
                              MICHAEL T. RELIHAN
                              Florida Bar No.: 116053
                              mrelihan@hamiltonmillerlaw.com
                              HAMILTON, MILLER & BIRTHISEL
                              100 South Ashley Drive, Suite 1210
                              Tampa, Florida 33602
                              Telephone: (813) 223-1900
                              Facsimile: (813) 223-1933
                              E-Service: ghf-serve@hamiltonmillerlaw.com
                              Counsel for Defendant,
                              Wal-Mart Stores East, LP

                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 10, 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system. I further certify

that the foregoing document is being served this day on all counsel of record

identified on the attached Service List.


                                     /s/Michael T. Relihan
                                     Florida Bar No.: 116053
                                     mrelihan@hamiltonmillerlaw.com
                                     HAMILTON, MILLER & BIRTHISEL




                                      14
Case 5:21-cv-00258-JSM-PRL Document 1 Filed 05/10/21 Page 15 of 15 PageID 15




                             SERVICE LIST

Victoria M. Manglardi, Esq.
FBN: 93604
Martinez Manglardi, P.A.
3131 SW College Road
Ocala, FL 34474
Phone: 352-653-6001
Fax: 352-304-6490
victoria@martinezmanglardi.com
espada@martinezmanglardi.com
Attorneys for Plaintiff




                                    15
